Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


 Michelle Lee Hayes, Appellant                           Appeal from the 71st District Court of
                                                         Harrison County, Texas (Tr. Ct. No. 17-
 No. 06-19-00138-CR          v.                          0327X). Memorandum Opinion delivered
                                                         by Chief Justice Morriss, Justice Burgess
 The State of Texas, Appellee                            and Justice Stevens participating.

        As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the phrase “Terms
of Plea Bargain 10 years deferred adjudication; $2,500.00 fine.” As modified, the judgment of the
trial court is affirmed.
        We note that the appellant, Michelle Lee Hayes, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                        RENDERED JANUARY 15, 2020
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk